Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

Acknowledgement
The amendment filed on 6/28/2021, responding to the office final action mailed on 4/28/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 12, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang (US 2017/0323041; Zhang hereinafter) in view of Pelley et al (US 2014/0363172; Pelley hereinafter).

With regard to claim 9, Zhang discloses an apparatus 300 (e.g. Figs.2-6 with corresponding texts) comprising: 
a first circuit die 200 configured to store a reconfigurable logic circuit 170 (para[0035]); 
a second circuit die 100 comprising one or more logic circuits 180 (para[0035]) configured to transform input data 150 (para[0043]) to first data 160A (para[0043]), wherein the input data 150 is received at the second circuit die 100; and 
a via 118 (para[0039]) coupled between the first circuit die 200 and the second circuit die 100, and configured to transfer the first data 160A (para[0043]) between the first die 200 and the second die 100, 
wherein the apparatus is configured to transfer the first data (para[0035]) across the via 118 to the first circuit die 200, and continue 

As discussed above, Zhang discloses the limitations of the claim with the exception an optical link coupled between the first circuit die and the second circuit die. Zhang discloses through-silicon-via (TSV) 118 coupled between the first circuit die 200 and the second circuit die 100 rather. However, para[0023] of Pelley discloses an optical link (optical TSV) coupled between the first circuit die and the second circuit die. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute optical TSV of Pelley with Zhang’s TSV to achieve the claimed invention for the purpose of improved high density, low power, high performance apparatus (para[0023] of Pelley).

With regard to claim 12, Zhang modified by Pelley discloses the apparatus of claim 9, wherein the reconfigurable logic circuit 170 comprises at least one memory mat arranged in a memory bank (e.g. Fig.4); and wherein the optical link 118 is communicatively coupled with the memory bank (e.g. Fig.4).

With regard to claim 13, Zhang modified by Pelley discloses the apparatus of claim 9, wherein the reconfigurable logic circuit 170 comprises a memory mat; and wherein the optical link 118 is communicatively coupled with the plurality of memory mats (e.g. Fig.4), wherein the memory mat is associated with a form of 

With regard to claim 15, Zhang modified by Pelley discloses the apparatus of claim 9, wherein the optical link comprises a through-silicon-photonic-via (para[0023] of Pelley); and wherein the reconfigurable logic circuit comprises a lookup table (170 of Zhang).

Allowable Subject Matter
Claims 1-8, 16-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 1-8 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites wherein the apparatus is configured to produce the first data with the combinatorial logic circuits, transfer the first data across the optical via to the memory circuit die, and convert the first data to the second data with the lookup table in combination with other elements of the claim 1.

Claims 16-20 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 16 that recites an interposer .

Claims 10, 11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein the second circuit die comprises: a driver circuit configured to receive an electrical version of the first data from the one or more logic circuits; an optical modulator configured to vary a light source according to, at least in part, the electrical version of the first data; and wherein the optical modulator is coupled with the optical link in combination with other elements of the base claim 9.

Claim 11 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein the first circuit die comprises: an optical detector configured to detect optical data transmitted across the optical link, and convert the optical data to electrical data; and an amplifier circuit to provide electrical gain to the electrical data, and provide the electrical data to the reconfigurable logic circuit in combination with other elements of the base claim 9.



Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Argument
Applicant's arguments filed on 6/28/2021 have been fully considered but they are not persuasive. 

On page 8 of the applicant’s remark file on 6/28/2021, applicant argued, “In setting forth the grounds of rejection of claim 9, the Office Action appears to assert that a logic circuit of the second circuit die recited in claim 9 reads on element 180R illustrated in Fig. 4A of Zhang. However, Zhang appears to describe element 180R as "mainly comprising an address buffer." (Zhang, Paragraph [0044].) Applicant believes an address buffer may not reasonably be interpreted as a circuit "configured to transform input data" as recited in amended claim 9 (emphasis added)”. Applicant’s above arguments found not persuasive. Para[0044] of Zhang 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896